Case: 22-1102     Document: 37    Page: 1   Filed: 12/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                      P TECH, LLC,
                        Appellant

                             v.

                INTUITIVE SURGICAL, INC.,
                          Appellee
                   ______________________

                    2022-1102, 2022-1115
                   ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00649, IPR2020-00650.
                  ______________________

                 Decided: December 15, 2022
                   ______________________

    ROBERT M. EVANS, JR., Lewis Rice LLC, St. Louis, MO,
 argued for appellant. Also represented by MICHAEL HENRY
 DURBIN, MICHAEL J. HARTLEY.

    STEVEN KATZ, Fish & Richardson P.C., Boston, MA, ar-
 gued for appellee. Also represented by RYAN PATRICK
 O'CONNOR, San Diego, CA.
                 ______________________

  Before LOURIE, DYK, and CUNNINGHAM, Circuit Judges.
Case: 22-1102     Document: 37        Page: 2   Filed: 12/15/2022




 2                      P TECH, LLC   v. INTUITIVE SURGICAL, INC.



 LOURIE, Circuit Judge.
     P Tech, LLC (“P Tech”) appeals from two final written
 decisions of the U.S. Patent and Trademark Office Patent
 Trial and Appeal Board (“the Board”) collectively holding
 that claims 1 and 4 of U.S. Patent 9,192,395 and claims
 1−20 of U.S. Patent 9,149,281 are unpatentable because
 they would have been obvious over the cited prior art. P
 Tech, LLC v. Intuitive Surgical, Inc., No. IPR2020-00649
 (P.T.A.B. Sept. 3, 2021) (“’395 Decision”); P Tech, LLC v.
 Intuitive Surgical, Inc., No. IPR2020-00650 (P.T.A.B. Sept.
 8, 2021) (“’281 Decision”). For the following reasons, we
 affirm.
                        BACKGROUND
      This appeal pertains to two inter partes reviews
 (“IPRs”). Intuitive Surgical, Inc. (“Intuitive”) filed IPR pe-
 titions challenging claims in the ’395 and ’281 patents di-
 rected to robotic surgical systems for fastening body tissue.
 Representative claim 1 from each patent is presented be-
 low:
       1. A robotic fastening system comprising:
           a robotic mechanism including an adap-
           tive arm configured to position a staple rel-
           ative to a body portion of a patient;
           a robotic arm interface configured to oper-
           ate the adaptive arm of the robotic mecha-
           nism;
           a staple having first and second legs;
           a fastening member coupled to the adap-
           tive arm, the fastening member having
           first and second force transmitting por-
           tions and configured to secure the body
           portion with the staple by applying a force
           from the first and second force
Case: 22-1102       Document: 37     Page: 3   Filed: 12/15/2022




 P TECH, LLC   v. INTUITIVE SURGICAL, INC.                   3



           transmitting portions to move the first and
           second legs of the staple toward each
           other;
           at least one of a position sensor configured
           to indicate a distance moved by the staple
           and a force measurement device config-
           ured to indicate a resistance required to
           move the staple relative to the body por-
           tion; and
           a tissue retractor assembly coupled to the
           robotic mechanism, the tissue retractor as-
           sembly including a cannula configured to
           facilitate insertion of the fastening mem-
           ber through the cannula into a working
           space inside the patient.
 ’395 patent at col. 44 ll. 36–56.
        1. A robotic system for engaging a fastener
        with a body tissue, the system comprising:
           a robotic mechanism including an adap-
           tive arm, the robotic mechanism config-
           ured to position a fastener relative to the
           body tissue, the robotic mechanism having
           first and second force transmitting por-
           tions configured to apply at least one of an
           axial force and a transverse force relative
           to the fastener;
           a computer configured to control the ro-
           botic mechanism; and
           an adaptive arm interface coupled to the
           adaptive arm and the computer, the adap-
           tive arm interface configured to operate
           the computer,
Case: 22-1102     Document: 37        Page: 4   Filed: 12/15/2022




 4                      P TECH, LLC   v. INTUITIVE SURGICAL, INC.



           wherein a magnitude of the at least one
           axial force and transverse force applied to
           the fastener is limited by the computer.
 ’281 patent at col. 44 ll. 44−59. The differences between
 these claims have not been argued as significant to this ap-
 peal. Therefore, they all stand or fall together.
     The ’281 patent also includes dependent claims that re-
 cite that the system further comprises a position sensor
 configured to indicate a distance moved by the fastener or
 staple. ’281 patent at col. 45 ll. 6−7, col. 46 ll. 6−7. For the
 purposes of this appeal, only the position sensor recited in
 the ’281 patent is relevant.
     Both of Intuitive’s petitions asserted obviousness of the
 challenged claims over U.S. Patent 6,331,181 (“Tierney”)
 in view of other prior art references, including U.S. Patent
 5,518,163 (“Hooven”). Tierney teaches robotic surgical sys-
 tems comprising robotic arms to which surgical tools, in-
 cluding staplers, may be attached. Hooven teaches a hand-
 held endoscopic stapling and cutting instrument.
     At the Board, with the exception of the claimed position
 sensor, P Tech did not dispute that the asserted prior art
 separately teaches the limitations of the challenged claims.
 ’395 Decision at *26; ’281 Decision at *29−30. Instead, P
 Tech focused its arguments in both proceedings on an as-
 serted lack of motivation to combine Tierney with Hooven.
 Id. In particular, P Tech asserted that although the chal-
 lenged claims did not require an articulable joint near the
 head of the stapling device, the cited art described benefits
 of such articulation. As the proposed combination seem-
 ingly lacked this articulable joint, a skilled artisan would
 have lacked motivation to combine the references. P Tech
 similarly asserted that the combined device would lack
Case: 22-1102       Document: 37      Page: 5   Filed: 12/15/2022




 P TECH, LLC   v. INTUITIVE SURGICAL, INC.                    5



 other beneficial features, including providing force-feed-
 back to the surgeon operating the device.
     In both proceedings, after weighing the evidence, the
 Board found P Tech’s arguments unpersuasive. ’395 Deci-
 sion at *34−42; ’281 Decision at *30−37. The Board also
 rejected P Tech’s challenges to Hooven’s alleged disclosure
 of a position sensor. ’281 Decision at *37−38. The Board
 subsequently issued final written decisions holding that In-
 tuitive met its burden to show by a preponderance of the
 evidence that the challenged claims were unpatentable as
 obvious in both proceedings. ’395 Decision at *48−49; ’281
 Decision at *41−42.
     P Tech appealed both final written decisions and we
 consolidated the appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                           DISCUSSION
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
 Board’s factual findings for substantial evidence, In re
 Gartside, 203 F.3d 1305, 1316 (Fed. Cir. 2000). A finding
 is supported by substantial evidence if a reasonable mind
 might accept the evidence as adequate to support the find-
 ing. Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
                                 I.
      P Tech first contends that the Board erred as a matter
 of law in its motivation to combine analyses by improperly
 excluding, or otherwise ignoring, evidence in the record. P
 Tech next contends that the Board erred as a matter of law
 by resting its motivation to combine analyses on the claims
 of Tierney and on figures of a non-asserted reference, U.S.
 Patent 6,231,565 (“Tovey”). Third, P Tech contends that
 substantial evidence does not support the Board’s findings
 of a motivation to combine. We address these challenges
 in turn.
Case: 22-1102     Document: 37        Page: 6   Filed: 12/15/2022




 6                      P TECH, LLC   v. INTUITIVE SURGICAL, INC.



                                A
     The parties agree that the claims of the ’395 patent and
 the ’281 patent do not require an articulating joint near the
 head of the claimed robotic surgical stapler. Both parties
 also agree that Intuitive’s petitions did not assert, and
 therefore did not prove by a preponderance of the evidence,
 that such an articulating joint would have been obvious.
 But P Tech contends that the asserted prior art highlights
 the need for, or at least the benefit of, such a joint, and that
 because Intuitive’s proposed combination lacked such a
 joint, a skilled artisan would not have been motivated to
 combine the references as Intuitive asserts. P Tech con-
 tends that, by improperly ignoring or excluding the prior
 arts’ disclosures describing the benefit of this articulating
 joint, the Board erred in conducting its motivation to com-
 bine analyses.
     Intuitive responds that the Board did not exclude any
 evidence. Instead, the Board properly weighed the evi-
 dence of record and then subsequently found that the lack
 of an articulable joint near the head of the proposed robotic
 surgical stapler would not dissuade a skilled artisan from
 making the proposed combination.
      P Tech is correct that a motivation to combine analysis
 must account for “reasons not to combine,” which are facts
 relevant to the overall consideration of obviousness. See,
 e.g., Arctic Cat Inc. v. Bombardier Rec. Prods., 876 F.3d
 1350, 1360 (Fed. Cir. 2017); see also id. at 1363 (“Evidence
 suggesting reasons to combine cannot be viewed in a vac-
 uum apart from evidence suggesting reasons not to com-
 bine.”). Thus, there may not be a motivation to combine
 where the combination would be inoperable, present unde-
 sirable qualities, see In re Urbanski, 809 F.3d 1237, 1243–
 44 (Fed. Cir. 2016), or be “unlikely to be productive of the
 result sought by the applicant,” Arctic Cat, 876 F.3d at
 1360 (citation omitted). The relevance of foregone, un-
 claimed benefits to the motivation-to-combine analysis is,
Case: 22-1102       Document: 37     Page: 7   Filed: 12/15/2022




 P TECH, LLC   v. INTUITIVE SURGICAL, INC.                   7



 however, uncertain. See Urbanski, 809 F.3d at 1243. In
 any event, the Board did not exclude or ignore the evidence
 to which P Tech now points on appeal as supporting the
 inclusion of an articulable joint near the head of the sta-
 pler. Nor did the Board exclude or ignore evidence regard-
 ing other benefits of prior art devices, such as force-
 feedback, that are allegedly lacking in the device proposed
 by Intuitive. Instead, the Board expressly considered this
 evidence, along with P Tech’s arguments, and found it in-
 sufficient to rebut Intuitive’s showing of a motivation to
 combine. ’395 Decision at *34−42; ’281 Decision at *30−37.
     In particular, the Board found that “even if Petitioner’s
 proposed combination did result in some loss of a desired
 ‘dexterity and other advantages built into’” Tierney, “a
 given course of action often has simultaneous advantages
 and disadvantages, and this does not necessarily obviate a
 motivation to combine.” ’395 Decision at *41 (citing Medi-
 chem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir.
 2006)); ’281 Decision at *36 (same). The Board subse-
 quently found that Intuitive had sufficiently proven a mo-
 tivation to combine by “adequately establish[ing] that
 incorporating Hooven’s handheld tool into Tierney’s robotic
 system would have resulted in benefits including increased
 accuracy compared to manually operated instruments, and
 would have allowed the surgeon to use Tierney’s robotic
 system throughout surgery, rather than having to switch
 to Hooven’s handheld tool.” ’395 Decision at *41; ’281 De-
 cision at *36.
      P Tech further contends that the Board erred by not
 crediting its expert’s testimony on motivation to combine
 because the expert was “not a surgeon.” Intuitive responds
 that the Board did not ignore this testimony simply be-
 cause the expert was not a surgeon. Rather, the Board cor-
 rectly noted that the expert did not support his assertions
 that a surgeon would be unable to properly position a sta-
 pler in many applications without this articulation with
 corroborating evidence.      The Board therefore, in its
Case: 22-1102    Document: 37        Page: 8   Filed: 12/15/2022




 8                     P TECH, LLC   v. INTUITIVE SURGICAL, INC.



 evaluation, decided to afford these unsupported assertions
 little weight.
     We agree with Intuitive that the Board did not abuse
 its discretion in affording expert testimony regarding a
 lack of motivation to combine little weight after finding
 that the expert “d[id] not cite any evidence to corroborate
 [his] opinion.” ’395 Decision at *39−40; ’281 Decision at
 *34−35; see In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359,
 1368 (Fed. Cir. 2004) (“[T]he Board is entitled to weigh the
 declarations and conclude that the lack of factual corrobo-
 ration warrants discounting the opinions expressed in the
 declarations.”).
     Lastly, P Tech asserts that the Board abused its discre-
 tion by rejecting as untimely arguments that P Tech made
 in its sur-reply to further rebut motivation to combine,
 namely, that Intuitive’s proposed combination did not pro-
 vide for rotation of the stapler. Intuitive responds that the
 Board did not abuse its discretion in finding that P Tech’s
 sur-reply arguments were untimely.
      We agree with Intuitive. As the Board explained, “Pe-
 titioner presented the combination of Tierney and Hooven
 in the Petition, and thus Patent Owner could have, and
 should have, raised this argument in its Patent Owner Re-
 sponse.” ’395 Decision at *38 n.16 (citing 37 C.F.R.
 § 42.23(b) (“A sur-reply may only respond to arguments
 raised in the corresponding reply.”)); ’281 Decision at *33
 n.4 (same). P Tech asserts that its sur-reply arguments
 were timely made in response to Intuitive’s reply argu-
 ments that the combined robotic system and stapler would
 “both continue to work as they always have.” But Intuitive
 made the same assertions in its petitions. Appx168,
 Appx257. Thus, it was not an abuse of discretion for the
 Board to deem these sections of P Tech’s sur-reply as un-
 timely.
                              B
Case: 22-1102       Document: 37     Page: 9   Filed: 12/15/2022




 P TECH, LLC   v. INTUITIVE SURGICAL, INC.                   9



     P Tech next contends that it was improper for the
 Board to look to the claims of Tierney while conducting its
 motivation to combine analyses to determine whether a
 skilled artisan would have understood that a robotic surgi-
 cal stapler needed to articulate. P Tech also asserts that
 the Board similarly inappropriately relied on figures from
 an unasserted reference, Tovey, to support a conclusion
 that articulation of the stapler head was not required, and
 therefore lack of such articulation would not dissuade a
 skilled artisan from combining the asserted references.
     Intuitive responds that the Board simply considered
 Tierney and Tovey as part of the totality of evidence. We
 agree with Intuitive that the Board did not err in assessing
 the claims of Tierney or the figures of Tovey as relevant to
 what the skilled artisan would have found desirable or nec-
 essary in a robotic surgical stapler.
                                 C
     Finally, P Tech contends that the Board’s motivation to
 combine analyses were not supported by substantial evi-
 dence. As discussed above in sections I.A−B, after weigh-
 ing evidence based on expert testimony and numerous
 publications that the parties presented, the Board reached
 a factual finding that a motivation to combine Tierney with
 Hooven was supported by “benefits including increased ac-
 curacy compared to manually operated instruments,” as
 well as “allow[ing] the surgeon to use Tierney’s robotic sys-
 tem throughout surgery, rather than having to switch to
 Hooven’s handheld tool.” ’395 Decision at *41; ’281 Deci-
 sion at *36. This assessment of the benefits, along with the
 assessment of potential downsides of the combination, pro-
 vides sufficient evidence to support the Board’s finding of a
 motivation to combine.
     For the reasons set forth above, P Tech has not made a
 convincing case that the Board erred in finding a motiva-
 tion to combine.
Case: 22-1102      Document: 37       Page: 10    Filed: 12/15/2022




 10                      P TECH, LLC   v. INTUITIVE SURGICAL, INC.



                                II.
      In an effort to argue that the position sensor limitation
 rescues dependent claims 8 and 16 of the ’281 patent, P
 Tech further asserts that the Board incorrectly construed
 this term. 1 Claim 8 depends from claim 1, and recites that
 the system further comprises “a position sensor configured
 to indicate a distance moved by the fastener.” ’281 patent
 at col. 45 ll. 6−8. Claim 16 recites the same (id. at col. 46
 ll. 6−8), but depends from independent claim 10, which is
 reproduced below.
          10. A robotic system for engaging a fastener
          with a body tissue, the system comprising:
             a robotic mechanism including an adap-
             tive arm, the robotic mechanism config-
             ured to position the fastener having first
             and second legs, the robotic mechanism
             having first and second force transmitting
             portions configured to apply at least one of
             an axial force and a transverse force to
             move the first and second legs toward each
             other;
             a computer configured to control the ro-
             botic mechanism and limit a magnitude of
             the at least one axial force and transverse
             force; and
             an adaptive arm interface coupled to the
             adaptive arm and the computer, the adap-
             tive arm interface configured to operate
             the computer,



      1  Although the term “position sensor” also appears in
 the claims of the ’395 patent, P Tech did not appeal the
 Board’s assessment of “position sensor” in the ’395 patent
 proceeding.
Case: 22-1102      Document: 37      Page: 11    Filed: 12/15/2022




 P TECH, LLC   v. INTUITIVE SURGICAL, INC.                     11



           wherein the first and second legs are con-
           figured to engage the fastener with the
           body tissue.
 ’281 patent at col. 45 ll. 12−27. The differences between
 these claims have not been argued as significant to this ap-
 peal.
     P Tech contends that the Board ignored undisputed ex-
 pert testimony in construing “position sensor” and in find-
 ing that Hooven disclosed such a sensor by teaching an
 element of its device that “indicat[es] that [a] staple . . . has
 been moved the distance between its initial position inside
 the cartridge and its driven position,” along with sensors
 that “track the position of the staple.” ’281 Decision at *37–
 38. In particular, P Tech contends that the Board incor-
 rectly identified Hooven’s contact 87 as such a sensor be-
 cause: (1) it is not active during the formation of any
 staples; (2) its output is not a position but rather a binary
 indication of whether a firing nut has moved; and (3) it does
 not sense the distance moved by any fastener or staple.
     Intuitive responds that, as P Tech frames its appeal as
 a question of claim construction, and neither the parties
 nor the Board construed “position sensor,” P Tech forfeited
 this argument. Intuitive also responds that even if this is-
 sue was not forfeited, the Board correctly rejected each of
 the three arguments that P Tech asserts in finding that
 Hooven discloses the claimed position sensor.
     We agree that the parties did not argue for a construc-
 tion of “position sensor,” and that the Board did not for-
 mally construe this term. P Tech’s assertion that the Board
 erred as a matter of law in construing this claim term is
 not the correct frame through which the Board’s analysis
 of position sensors should be reviewed on appeal. Properly
 presented, this is, instead, a question of whether the
 Board’s determination that Hooven renders obvious the
 claimed position sensor was supported by substantial evi-
 dence. We believe that it was. Indeed, the Board took
Case: 22-1102    Document: 37      Page: 12      Filed: 12/15/2022




 12                     P TECH, LLC   v. INTUITIVE SURGICAL, INC.



 explicit notice of P Tech’s sensor arguments and explained
 why it found them unpersuasive. ’281 Decision at *38. In
 particular, the Board held that it saw “nothing in the lan-
 guage of claims 8 and 16, nor have the parties pointed [] to
 anything in the Specification requiring the claimed posi-
 tion sensor to be ‘active during formation of any staples’” or
 “excluding determining the position of the staple by proxy.”
 Id. at *38. We agree.
                         CONCLUSION
     For the foregoing reasons, we affirm the Board’s final
 written decisions holding unpatentable the challenged
 claims in the ’395 and ’281 patents.
                         AFFIRMED